

116 HR 7387 IH: Shovel-Ready Restoration Grants for Coastlines and Fisheries Act of 2020
U.S. House of Representatives
2020-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7387IN THE HOUSE OF REPRESENTATIVESJune 26, 2020Ms. Mucarsel-Powell (for herself, Mr. Young, Mr. Cunningham, Ms. Bonamici, Mr. Case, Mr. Huffman, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Commerce to establish a grant program to benefit coastal habitats, resiliency, and the economy, and for other purposes.1.Short titleThis Act may be cited as the Shovel-Ready Restoration Grants for Coastlines and Fisheries Act of 2020. 2.Grant program for coastal resiliency(a)EstablishmentThe Secretary shall establish a grant program to provide funding and technical assistance to eligible entities for purposes of carrying out a project described in subsection (d)(b)Project proposalTo be considered for a grant under this section, an eligible entity shall submit a grant proposal to the Secretary in a time, place, and manner determined by the Secretary. Such proposal shall include monitoring, data collection, and measurable performance criteria with respect to the project.(c)Development of criteriaThe Secretary shall select eligible entities to receive grants under this section based on criteria developed by the Secretary, in consultation with relevant offices of the National Oceanic and Atmospheric Administration, such as the Office of Habitat Conservation and the Office for Coastal Management.(d)Eligible projectsA project is described by this section if—(1)the purpose of the project is to restore a marine, estuarine, coastal, or Great Lake habitat, including—(A)restoration of habitat to protect or recover a species that is threatened, endangered, or a species of concern under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(B)through the removal or remediation of marine debris, including derelict vessels and fishing gear, in coastal and marine habitats;(C)for the benefit of—(i)shellfish;(ii)fish, including diadromous fish; or(iii)coral reef; or(2)provides adaptation to climate change, including by constructing or protecting ecological features or green infrastructure that protects coastal communities from sea level rise, coastal storms, or flooding, and blue carbon projects.(e)PriorityIn determining which projects to fund under this section, the Secretary shall give priority to a proposed project—(1)that would stimulate the economy;(2)for which the applicant can demonstrate that the grant will fund work that will begin not more than 90 days after the date of the award;(3)for which the applicant can demonstrate that the grant will fund work that will employ fishermen who have been negatively impacted by the COVID–19 pandemic or pay a fisherman for the use of a fishing vessel;(4)for which the applicant can demonstrate that any preliminary study or permit required before the project can begin has been completed or can be completed shortly after an award is made; or(5)which include communities that may not have adequate resources including low income communities, communities of color, Tribal communities, and rural communities.(f)Authorization of appropriationsThere is authorized to be appropriated $3,000,000,000 for fiscal year 2020 to the Secretary of Commerce to carry out this section to remain available until expended.(g)Definitions(1)Eligible entityIn this Act, eligible entity means a nonprofit, a for-profit business, an institution of higher education (as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))), or a State, local, Tribal, or territorial government.(2)FishermenThe term fisherman means a commercial or for-hire fisherman or an oyster farmer.(3)SecretaryIn this section, the term Secretary means the Secretary of Commerce, acting through the the Administrator of the National Oceanic and Atmospheric Administration.